DISMISS and Opinion Filed August 18, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00116-CV

                      TADELE DAMETIE, Appellant
                                V.
                  CHARLOTTE-MARIE CALLINS, Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-09479

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      We questioned our jurisdiction over this appeal because there did not appear

to be a final judgment or other appealable interlocutory order. See Lehmann v. Har–

Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (generally appellate courts have

jurisdiction over final judgments or certain interlocutory orders permitted by

statute); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a) (listing appealable

interlocutory orders). We instructed appellant to file a letter brief and cautioned her

that failure to do so may result in dismissal of the appeal without further notice. As

of today’s date, appellant has not responded.
        Appellee sued five defendants. By orders signed on September 29, 2020 and

October 27, 2020, the trial court granted default judgment against four of the

defendants, including appellant.1 Appellee’s claims against Santiago Real Estate

Investors, however, remain pending in the trial court. Because claims remain

pending in the underlying lawsuit, this Court lacks jurisdiction over this appeal.

Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                       /Robert D. Burns, III/
                                                       ROBERT D. BURNS, III
                                                       CHIEF JUSTICE



210116F.P05




    1
     In her notice of appeal, appellant states she is appealing from the trial court’s January 26, 2021 order
denying her motion to reinstate.
                                                    –2–
                                   S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

TADELE DAMETIE, Appellant                On Appeal from the 44th Judicial
                                         District Court, Dallas County, Texas
No. 05-21-00116-CV        V.             Trial Court Cause No. DC-20-09479.
                                         Opinion delivered by Chief Justice
CHARLOTTE-MARIE CALLINS,                 Burns. Justices Molberg and Smith
Appellee                                 participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee CHARLOTTE-MARIE CALLINS recover her
costs of this appeal from appellant TADELE DAMETIE.


Judgment entered August 18, 2021




                                   –3–